Title: From Thomas Jefferson to Nicolas van Staphorst, 28 May 1788
From: Jefferson, Thomas
To: Staphorst, Nicholas van


          
            
              Sir
            
            Paris May 28. 1788.
          
          I have this moment received a letter from Mr. John Trumbull of London informing me that the bill never came to his hands, which you were so kind as to draw on Herreis of London for £30. sterling or ƒ348.10 in my favor, on the 27th. or 28th of March. I remember that when I was addressing it to Mr. Trumbul, I could not recollect his address with certainty: and I think Mr. Hubbard was so kind as to undertake to put it under cover to your correspondent in London with a request to seek Mr. Trumbul out. I now suppose that I wrote the address of my letter wrong, that he has not been able to find Mr. Trumbul and that the letter therefore still is in his hands. I have accordingly desired Mr. Trumbul to call at Herreis’s. But as I am not sure that it was to Herreis that Mr. Hubbard was so good as to inclose my letter, I have taken the liberty of entering into these details in order to ask your aid in investigating my bill of exchange.I have the honor to be with perfect esteem and respect Sir your most obedient humble servant,
          
            Th: Jefferson
          
        